UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1945 S. Rancho Santa Fe Road, San Marcos, California 92078 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x As of August 6, 2012, the Registrant had 19,749,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of June 30, 2012 and December 31, 2011 1 Condensed Statements of Operations for the three months and six months ended June 30, 2012 and June 30, 2011 2 Condensed Statements of Cash Flows for the six months ended June 30, 2012 and June 30, 2011 3 Notes to the Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of the Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. [Removed and Reserved] 15 Item 5. Other Information 15 Item 6. Exhibits 16 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNITEK ENGINEERING CORP. Condensed Balance Sheets ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable -related party Inventory Prepaid expense Deposits Total Current Assets FIXED ASSETS, net OTHER ASSETS Long-term investments, net - Intellectual property, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses - related parties Accounts payable - related parties Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 125,000,000 shares authorized no par value 19,749,590 and 17,137,812 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. Page 1 OMNITEK ENGINEERING CORP. Condensed Statements of Operations (unaudited) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30 June 30 June 30 June 30 REVENUES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) - ) - Interest income 1 1 Total Other Income (Expense) 1 1 LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed financial statements. Page 2 OMNITEK ENGINEERING CORP. Condensed Statements of Cash Flows (unaudited) For the Six For the Six Months Ended Months Ended June 30, June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Options and warrants granted Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable–related parties ) ) Deposits ) Prepaid expense - Inventory ) Accounts payable and accrued expenses ) Customer deposits ) Accounts payable-related parties 56 - Accrued expenses-related parties ) ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of long-term investments ) - Purchase of property and equipment - ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Issuance of common stock for cash Repayment of note payable ) - Exercise of warrants and options for cash - Proceeds of note payable - Net Cash Provided by Financing Activities NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $ $ - Income taxes $ $ The accompanying notes are an integral part of these condensed financial statements. Page 3 OMNITEK ENGINEERING CORP. Condensed Notes to Financial Statements June 30, 2012 (unaudited) NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2012, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2011 audited financial statements.The results of operations for the periods ended June 30, 2012 and 2011 are not necessarily indicative of the operating results for the full years. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recent Accounting Pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have a material impact on the Company’s financial position, or statements. Inventory Inventory is stated at the lower of cost or market.The Company’s inventory consists of finished goods and raw material and is located in San Marcos, California at June 30, 2012 and December 31, 2011 consisted of the following: June 30, 2012 December 31, 2011 Raw materials $ $ Finished goods Peru (finished goods) In transit - Allowance for obsolete inventory ) ) Total $ $ The Company has established an allowance for obsolete inventory.Expense for obsolete inventory was $-0- and $-0-, for the periods ended June 30, 2012 and December 31, 2011, respectively. Page 4 OMNITEK ENGINEERING CORP. Condensed Notes to Financial Statements June 30, 2012 (unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes The Company accounts for income taxes in accordance with Accounting Standards Codification Topic 740, Income Taxes ("Topic 740"), which requires the recognition of deferred tax liabilities and assets at currently enacted tax rates for the expected future tax consequences of events that have been included in the financial statements or tax returns. A valuation allowance is recognized to reduce the net deferred tax asset to an amount that is more likely than not to be realized. Topic 740 provides guidance on the accounting for uncertainty in income taxes recognized in a company's financial statements. Topic 740 requires a company to determine whether it is more likely than not that a tax position will be sustained upon examination based upon the technical merits of the position. If the more likely-than-not threshold is met, a company must measure the tax position to determine the amount to recognize in the financial statements. At the adoption date of November 1, 2007, the Company had no unrecognized tax benefit which would affect the effective tax rate if recognized. The Company includes interest and penalties arising from the underpayment of income taxes in the statements of operations in the provision for income taxes. As of June 30, 2012 and December 31, 2011 the Company had no accrued interest or penalties related to uncertain tax positions. The Company files an income tax return in the U.S. federal jurisdiction and the state of California. With few exceptions, the Company is no longer subject to U.S. federal, state, and local, or non-U.S. income tax examinations by tax authorities for years before 2007. Held to Maturity Investments During the three months ended June 30, 2012, the Company purchased various corporate bonds. The Company intends to hold the bonds to maturity. Accordingly, the Company has recorded and is amortizing the discount on the bonds over the remaining life. June 30, 2012 December 31, 2011 Amortized cost basis $ $
